Citation Nr: 0030155	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from September 1967 to June 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the June 1998 rating decision.  Historically, 
service connection was denied for PTSD in rating decisions 
dated in April 1996, August 1996 and September 1996.  In 
December 1997, the veteran filed a claim of entitlement to 
service connection for major depression.  This issue never 
was adjudicated and remains pending.  In its June 1998 rating 
decision, the RO instead denied service connection for PTSD 
on a de novo base, despite the prior denials of record.  

To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.104, 3.156(a) (1999).  The initial 
question before the Board is the limited question of whether 
the veteran has submitted new and material evidence to reopen 
his previously denied claim.  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit implied that a decision concerning the materiality of 
evidence submitted to reopen a claim follows, and is separate 
from, a decision as to whether the evidence is new.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  See also 
Smith v. West, 12 Vet. App. 312 (1999).  If the VA determines 
newly presented evidence is cumulative of previously 
considered evidence and is not "new", for purposes of 
reopening a claim, that should end the analysis of whether 
the evidence is "new and material".  Vargas-Gonzalez, 
supra.  The credibility of new evidence is presumed for 
purposes of determining whether new and material evidence has 
been presented to reopen a previously denied claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999) citing Evans 
v. Brown, 9 Vet. App. 273 (1996).  

With respect to materiality, the Federal Circuit, in Hodge 
invalidated the Colvin test, reasoning that the "reasonably 
likely to change the outcome" requirement was not only 
unnecessarily stringent but also inconsistent with the 
promulgated regulation on point, 38 C.F.R. §  3.156(a), that 
merely requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit's 
holding, in Hodge, stressed that under the regulation, new 
evidence that was unlikely to convince the Board to alter is 
previous decision could be material if that evidence "merely 
contribute[d] to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability" and provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  See Hodge v. West, 
supra.  The Federal Circuit noted that "any interpretive 
doubt must be resolved in the veteran's favor" and that 
"the regulation imposes a lower burden to reopen than the 
Colvin test."  Hodge v. West, 155 F.3d. at 1361.

In view of the following, the veteran's claim is remanded to 
the RO for the following actions:  

1.  The RO consider whether new and 
material evidence has been received since 
the 1996 rating decisions to reopen the 
claim for service connection for PTSD.  
If the benefit sought is denied, the RO 
should afford the veteran and his 
representative with a supplemental 
statement of the case reflecting the law 
and regulations pertaining to new and 
material evidence.  The veteran and his 
representative should be afforded an 
opportunity to respond as well.  

2.  The RO should adjudicate the matter 
of entitlement to service connection for 
major depression.  If a favorable 
determination is not reached, and the 
veteran has submitted a notice of 
disagreement, the RO should provided the 
veteran and his representative with a 
statement of the case and an opportunity 
to perfect his appeal by the guidelines 
set forth under the provisions of 
38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (1999).  

Thereafter, the case file should be returned to the Board for 
further appellate review, if necessary.  The purpose of this 
REMAND is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



